          21-03009-hcm
El Paso County - County CourtDoc#1-18
                              at Law 6   Filed 05/03/21 Entered 05/03/21 19:21:25 ExhibitFiled
                                                                                          Tab5/4/2020
                                                                                                15 Pg 13:50
                                                                                                         of PM
                                                           2                                   Norma Favela Barceleau
                                                                                                                  District Clerk
                                                                                                               El Paso County
                                                                                                               2020DCV0914
                                  IN THE COUNTY COURT AT LAW NUMBER SIX
                                           EL PASO COUNTY, TEXAS

            WESTAR INVESTORS GROUP, LLC,                         )
            SUHAIL BAWA, and SALEEM MAKANI,                      )
                                                                 )
                    Plaintiffs                                   )
                                                                 )
            v.                                                   )       No. 2020DCV0914
                                                                 )
                                                                 )
            THE GATEWAY VENTURES, LLC,                           )
            PDG PRESTIGE, INC., MICHAEL DIXSON,                  )
            SURESH KUMAR, and BANKIM BHATT,                      )
                                                                 )
                    Defendants.
                                                 ORIGINAL ANSWER

                    COME NOW, Defendants THE GATEWAY VENTURES, LLC, PDG PRESTIGE, INC.,

            and MICHAEL DIXSON (the “Gateway Defendants”), and file this their Original Answer, and

            would show the Court as follows:

                                                  GENERAL DENIAL

                    1.      Pursuant to Rule 92 of the Texas Rules of Civil Procedure, the Gateway Defendants

            generally deny each and every, all and singular, the material allegations contained in Plaintiffs

            Original Petition and any subsequent amended or supplemental petitions, and demand strict proof

            thereof.

                    2.      The Gateway Defendants reserve the right to amend this Answer.

                    WHEREFORE, PREMISES CONSIDERED, the Gateway Defendants respectfully request

            the Court enter a judgment that Plaintiffs taken nothing by reason of their Petition, and grand the

            Gateway Defendants all other relief, at law and in equity, to which they may be justly entitled.
21-03009-hcm Doc#1-18 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 15 Pg 2 of
                                        2



                                               Respectfully submitted,

                                               AINSA HUTSON HESTER & CREWS, LLP
                                               5809 Acacia Circle
                                               El Paso, TX 79912
                                               (915) 845-5300
                                               (915) 845-7800 FAX

                                               By:     /s/ Chantel Crews
                                                       Chantel Crews
                                                       State Bar No. 24007050
                                                       ccrews@acaciapark.com
                                                       Attorneys for Defendants

                                  CERTIFICATE OF SERVICE

           I hereby certify that a true and correct copy of the foregoing instrument was sent via the
  Court’s efiletexas.gov system and/or via email or mail this 4th day of May, 2020, to the following
  attorney of record:

  Via Electronic Mail:
  Eric C. Wood
  eric@brownfoxlaw.com
  8111 Preston Road, Ste. 300
  Dallas, Texas 75225

  Via Electronic Mail:
  Jeffry Ray
  jray@raylaw.com
  Ray Peña McChristian, P.C.
  5822 Cromo Dr.
  El Paso, Texas 79912



                                                       ____/s/ Chantel Crews________
                                                       CHANTEL CREWS




                                                  2
